AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                         FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                     Eastern District of Washington                      EASTERN DISTRICT OF WASHINGTON


           VALERIE RHODES, a single woman,
             and on behalf of others similarly                                                            Dec 19, 2018
                        situated,                                    )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-00093-SMJ
           WELLS FARGO BANK, NATIONAL                                )
           ASSOCIATION, a National Banking                           )
                    Association,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This Action is DISMISSED WITH PREJUDICE.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   SALVADOR MENDOZA, JR.                                     on a motion for
      Final Approval of Class Action Settlement and for Attorneys' Fees and Service Award.


Date: 12/19/2018                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          %\Deputy Clerk

                                                                            Tonia Ramirez
